Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant is requested to note that the Examiner for this application has changed.Future correspondence should be directed to Lauren Van Buren, Art Unit 1632, whose contact information can be found below.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.


Affidavit Rule 130(a)
Although Rule 130(a) Affidavits are to be submitted for AIA  cases and not pre-AIA  cases, examiner reviewed the 130(a) Affidavit which discloses that Dr Bitar is the one who conceived the invention and directed the work and thus, he was the senior author on the cited Raghavan article used in the past rejections.  Examiner found the Affidavit persuasive and has withdrawn the former rejections and put forth new rejections.  


Terminal Disclaimer
The terminal disclaimer identifies a party who is not the applicant.  This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46 © must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 
3.71 and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

For cases filed on/after 9/16/12, 37CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership:

A request under 37CFR1.46(c) to change the applicant needs to be filed ,which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37CFR1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request Applicant needs to file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless Applicant files a TD that is signed by the applicant.

When the terminal disclaimer is re-filed no fees will be due.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 19,21,23-29, 31-39 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Raghavan “Physiology of Intrinsically Innervated Bioengineered Construct from Human Internal Anal Sphincter Smooth Muscle Cells” (May 2010)

Regarding claim 19, Raghavan discloses an innervated muscle structure comprising:  a bioengineered, smooth muscle cell/neuronal cell construct comprising:  a first population of neuronal cells; wherein said first and second populations are disposed in a matrix comprising at least one of collagen, laminin, fibrin, or combination thereof, and an implantable, biocompatible and biodegradable scaffold, supporting the bioengineered, smooth muscle cell/neuronal cell construct and adapted for implantation and biodegradation in in an in vivo environment, the structure exhibiting directionally orientated smooth muscle cells, basal tone, and choleric contraction in response to a contractile stimulus (Abstract Article) as in instant Claim 19, 
Regarding Claim 21 Raghavan discloses wherein the scaffold is tubular (Abstract)
Regarding Claim 23 The combination of the cells combined with a matrix can be considered a patch as disclosed by Raghavan (Abstract).
Regarding Claim 24 Each type of cell in Raghavan’s composition can be considered a structure and the matrix can be considered another structure (Abstract).  All those components are joined together so there are at least two structures joined together.  
Regarding Claim 25 The rings of Raghavan are joined together which account for two ring shaped structures joined together.  
Regarding Claim 26 Raghavan discloses wherein at least two structures are each ring-shaped and joined together on a tubular scaffold (Abstract)
Regarding Claim 27 Raghavan discloses a non-innervated muscle structure joined together with said innervated muscle structure (Abstract).  Not all the muscle cells are required to be innervated in the abstract teaching of Raghavan.  
Regarding Claim 28 Raghavan discloses that the smooth muscle cells can form rings; therefore, the smooth muscle cells can comprise circular smooth muscle cells (Abstract)
Regarding Claim 29 Raghavan discloses wherein the neuronal cells are neurons (Abstract)
Regarding Claim 31 Raghavan discloses wherein the matrix is a gel matrix (Abstract)
Regarding Claim 32 Raghavan discloses wherein the smooth muscle cells are circular smooth muscle cells (Abstract).
Regarding Claim 33 Raghavan discloses wherein the smooth muscle cells are isolated from sphincter (Abstract)
Regarding Claim 34 Raghavan discloses wherein the smooth muscle cells are cells isolated from an internal anal sphincter of a donor (Abstract)
Regarding Claim 35 Raghavan discloses wherein the structure is a anal sphincter construct (Abstract)
Regarding Claim 36 Raghavan discloses wherein the structure is a ring structure with a central lumen (Abstract)
Regarding Claim 37 Raghavan discloses wherein the smooth muscle cells form circular smooth muscle cell layers around the lumen (Abstract) 
Regarding Claim 38 Raghavan discloses wherein the neuronal cells are derived from enteric neuronal progenitor cells (Abstract).
Regarding Claim 39 Raghavan discloses enteric neuronal progenitor cells that are inherently positive for at least one of Ret and p75 markers (Abstract)

The reference anticipates the claim limitations


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan “Physiology of Intrinsically Innervated Bioengineered Construct from Human Internal Anal Sphincter Smooth Muscle Cells” (May 2010)
in view of Sundararajan et al (Biomaterials 1999-from IDS filed 04/15/2020).
Raghavan applies as above to teach claim 19.  Raghavan does not disclose the use of chitosan in its scaffolding material.  However, Sundararajan disclose the use of chitosan scaffolds for use in tissue engineering (Title, abstract, Introduction page 1133) and suggest the use of biodegradable polymer matrices as preferred (page 1133 column 1). A number of tissue engineering applications require use of tubular constructs to mimic a particular tissue geometry (page 1139, Section 3.4). The chitosan material is biocompatible (page 1141, column 2) and allows for the benefits of extensive adjustment of mechanical and biological properties (page 1142, column 1). The porous materials described in the paper provide starting points for the development and optimization of a variety of tissue scaffolds and regeneration aids. Bulk scaffolds can be formed in specific shapes by using suitable molds or alternatively, a cylindrical scaffold can be cut and trimmed to a specific size and shape and can be used to form colonizable constructs for space filling implants (page 1141, column 2).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a biocompatible, biodegradable chitosan tubular scaffold in the making of the construct of Raghavan because Sundararajan suggest that such a scaffold is useful to duplicate tissues of tubular shape and Ragahavan is directed to an anal sphincter construct and anal sphincters are known to be tubular in shape. Sundararajan also indicates that tubular scaffolds are an alternative to molds for forming tissue constructs (page 1141, column 2). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use a biocompatible, biodegradable, tubular scaffold of chitosan in the making of the construct of Raghavan because Sundararajan indicate that chitosan is useful for scaffolds in tissue engineering, biocompatible, biodegradable and allows for the benefits of extensive adjustment of mechanical and biological properties (page 1142, column 1).

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the inventio was made especially in the absence of evidence to the contrary.  


Claims 19 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan “Physiology of Intrinsically Innervated Bioengineered Construct from Human Internal Anal Sphincter Smooth Muscle Cells” (May 2010)
in view of Parker (US 20130046134).
	Raghavan applies as above to teach claim 19.  Raghavan does not teach the inclusion of glial cells.  However, Parker teaches inclusion of glial cells in its innervated structure (Paragraph 94).  An artisan would have been motivated to have included glial cells since they are associated with neurons in vivo in an innervated structure (Paragraph 94). 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the inventio was made especially in the absence of evidence to the contrary.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19 and 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Patent 11,311,367 in view of Raghavan “Physiology of Intrinsically Innervated Bioengineered Construct from Human Internal Anal Sphincter Smooth Muscle Cells” (May 2010)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are also drawn to an innervated muscle structure and methods of making including smooth muscle cells and neural cells intended to replicate an engineered sphincter construct and thus render the claims of the current application obvious in view of the teachings of Raghavan as described above.
Therefore the combined teachings of reference application and Raghavan et al render the claims of the current application obvious
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

All claims stand rejected 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632